Citation Nr: 0825052	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  98-01 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for headaches due 
to an undiagnosed illness, rated 10 percent disabling from 
November 2, 1994, and 30 percent disabling from April 16, 
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1983 to 
October 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for 
headaches and assigned an evaluation of 10 percent.  The 
claim for a higher initial rating was remanded by the Board 
for additional development in December 2003 and June 2005.  A 
November 2007 rating decision increased the veteran's rating 
to 30 percent disabling, effective April 16, 2007.


FINDINGS OF FACT

1.  The competent medical evidence shows that, from April 16, 
1997, the veteran experienced prostrating headaches at least 
two to three times per week, lasting three to four hours, 
which would make it impossible for the veteran to maintain 
employment.  

2.  There is no competent medical evidence demonstrating 
headaches with characteristic prostrating attacks occurring 
on an average once months over the last several months, nor 
evidence of headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic incapacity to support a higher rating prior to April 
16, 1997.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating from April 16, 
1997, for the veteran's service-connected headaches are met.  
38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. §§ 4.1, 4.2, 4.27, 
4.124a, DC 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The veteran's claim for increased initial evaluations arose 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under 
VCAA as to this claim.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private and VA treatment records.  The veteran 
was afforded a VA medical examination in April 2007.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Initial Evaluation for Headaches

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings be sufficiently characteristic to identify the 
disease and the resulting disability, and, above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In an appeal from an initial rating, such as this one, the 
Board must consider the medical evidence during the entire 
period since the veteran's claim was first filed.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's headaches are currently rated under Diagnostic 
Code (DC) 8100, which rates migraines.  A 30 percent rating 
is assigned for migraines with characteristic prostrating 
attacks occurring on an average once a months over the last 
several months.  A 50 percent rating is assigned for 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic incapacity.

The service medical records do not document a history or 
diagnosis of headaches.  The veteran was first seen for 
complaints of headaches in a VA outpatient clinic in April 
1997.  At that time he reported experiencing headaches two 
times a day in the temporal area.  He denied that headaches 
caused him to vomit.  A computed tomography (CT) scan was 
performed in April 1997.  Atrophy somewhat greater than that 
which would be expected for the veteran's age was noted.

In September 1997, the veteran attended a VA examination.  He 
reported a history of headaches that had become more frequent 
during the previous month.  They were usually unilateral, 
occurring over one eye or the other or in the right posterior 
of the head and were only relieved by lying down and 
relaxing.  Aspirin did not help.  The veteran described the 
headaches as being a throbbing sensation, accompanied by 
nausea, causing tenderness to touch on his face, and lasting 
for at least an hour unless he could lay down.

In April 1998, the veteran was seen by a VA treatment 
provider with complaints of headaches which caused neck aches 
and sleep disturbances.  He denied visual or sensory symptoms 
and reported that the headaches happened two times per week.  
By September 1998, the veteran was reporting headaches three 
to four times per week.  Their severity was not specified.

The veteran attended a VA examination in November 1999.  He 
reported that his headaches began in Desert Storm and 
occurred frequently.  When they happened, he was sensitive to 
light and noise and had nausea and vomiting.  He described 
the headaches as "vicious" headaches beginning behind the 
eye and migrating back to the occipital area.  When the 
headaches occurred, he took six to eight Percocet a day.

The veteran next complained of headaches to a VA provider in 
September 2000.  He reported a headache which lasted from 
Friday until Sunday and then retuned early Monday.  It caused 
him to vomit once.  He reported head pain again in October 
2000.

A VA examination was conducted in April 2007.  The veteran 
reported throbbing migraines which began in the left temple 
region and radiated to his left eye.  They were associated 
with left eye pressure, photophobia, noise sensitivity, and 
nausea.  The headaches lasted three to four hours.  At one 
point, they are said to occur daily, but then they are later 
said to occur two to three times per week.  The veteran had 
to go to a dark and quiet place for their duration.  Magnetic 
resonance imagine of the brain showed a normal brain.  The 
examiner noted that the headaches were prostrating 2 to 3 
times each week.  The Board finds that the medical evidence 
supports a 50 percent rating for the entire appeals period.  
The headaches occurred at least two to three times per week.  
They were prostrating, in that they caused nausea and 
vomiting and required that the veteran lie in a dark and 
quiet room.  They were not relieved by any sort of pain 
medication.  The veteran described the headaches as 
"vicious."  Although the veteran had not worked since 1997 
(this is noted in records provided by the Social Security 
Administration), this was due to his varied and serious 
health problems.  One of these problems was his headaches.  

It is reasonable to conclude that the frequency of 
prostrating headaches experienced by the veteran are severe.  
The severe symptoms associated with the headaches alone would 
make it difficult for the veteran to work, as he could not 
maintain regular hours and would have had to call out sick 
two to three times per week.  The medical evidence since 
April 1997 shows that the severity of the headaches 
continues, and that the headaches would cause three to four 
hour interruptions in the veteran's work day.  The Board has 
considered whether a higher rating is available under any 
other diagnostic code.  However, DC 8100 is the only 
applicable code.  The benefit of the doubt is resolved in 
favor of the veteran's claim and an increased rating of 50 
percent from April 16, 1997, (the date of the first 
outpatient complaints associated with headaches is recorded) 
is granted.  An increased rating prior to this date is not 
warranted.  There is no competent medical evidence 
demonstrating headaches with characteristic prostrating 
attacks occurring on an average once months over the last 
several months, nor evidence of headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic incapacity support a higher rating during 
that period.  


ORDER

Entitlement to a 50 percent rating for headaches, but no 
higher, is granted from April 16, 1997, subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


